Citation Nr: 9907880	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-24 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence exists to reopen a 
claim for service connection for acquired immune deficiency 
syndrome (AIDS), on an accrued basis.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1984 to 
June 1987.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA), Seattle, Washington, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died October [redacted] 1993.  The death certificate 
lists the immediate cause of death as respiratory failure 
with other conditions leading to the immediate cause of death 
and/or designated as the underlying cause of death listed as 
dementia, a seizure disorder and AIDS.

2.  At the time of the veteran's death, he had no 
adjudicated, service-connected disabilities; he had an 
application to reopen a claim of entitlement to service 
connection for AIDS (on a materiality basis) pending.

3.  The July 1990 RO rating decision that denied entitlement 
to service connection for AIDS became final.

4.  The additional evidence added to the record during the 
veteran's lifetime and since the July 1990 decision is not 
material as it does not include competent evidence that the 
veteran was exposed to or became infected with the human 
immuno-deficiency virus (HIV) during service and it does not 
show that HIV infection/AIDS was otherwise related to 
service.

5.  The existing record contains no competent evidence of any 
nexus between the cause of the veteran's death and his period 
of active military service.


CONCLUSIONS OF LAW

1.  The July 1990 RO rating decision that denied entitlement 
to service connection for AIDS is final.  38 U.S.C. § 4005(c) 
(1988) [38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1998)]; 
38 C.F.R. § 19.192 (1990) [38 C.F.R. § 20.1103 (1998)].

2.  Evidence received since the RO's July 1990 decision that 
denied entitlement to service connection for AIDS is not new 
and material, and the appellant's claim, for the purpose of 
accrued benefits, has not been reopened.  38 U.S.C.A. §§ 
5108, 5121 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1000, 
3.156(a) (1998).

3.  The appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On the report of medical history completed in May 1984, in 
connection with service entrance, the veteran reported a 
prior history of gonorrhea.  In August 1985, he tested 
positive for Chlamydia.  Service medical records contain a 
report of a negative human T-cell lymphotrophic virus type 
III (HTLV III) Antibody Screen conducted in April 1986.  
Service medical records also indicate that an HTLV-III 
Antibody Screen conducted in July 1986 was negative.  That 
test was conducted after the veteran presented with 
complaints of urethral discharge.  In October 1986 the 
veteran reported for emergency evaluation with complaints of 
headache, sore throat, chest pain, coughing, rhinorrhea and 
weakness of three-days' duration.  On examination, his chest 
was clear.  The impression was upper respiratory infection.  
He was discharged to home approximately an hour after initial 
presentation, with instructions to increase fluids and to 
take Tylenol, Triaminic and Cepacol lozenges.  Service 
medical records are negative for notations of any further 
respiratory complaints.  The veteran declined separation 
examination at the time of his discharge in May 1987.

After active service, the veteran entered the Army Reserve.  
Of record is a report of a "Quad Physical" dated in March 
1988.  At that time the veteran reported being in good 
health, without any medical problems.  No diagnosed illnesses 
were noted by the examining physician.  Reserve records show 
that HTLV III Antibody Screening conducted in June 1988 was 
positive.  The veteran was discharged from the Reserves and 
in October 1989 he submitted a claim for VA compensation 
benefits based on his HIV-positive status.

Private progress notes dated in March 1990 indicate treatment 
for headaches and thrush.  Those records note that the 
veteran first tested positive for HIV in July 1988 during a 
routine screening while in the Reserves.  The veteran related 
having been asymptomatic at that time.  He denied bisexual or 
homosexual contact or any known contact with prostitutes or 
infected individuals.

In connection with his VA claim the veteran reported for a VA 
examination in April 1990, complaining of headaches, fatigue, 
nausea, bone aches and thrush on his tongue.  The VA examiner 
noted that the veteran had tested positive for HIV in 
February 1988 while in the reserves, having become 
symptomatic with headaches, fatigue and drops in his white 
blood count in September 1989.

In a decision dated in July 1990 the RO denied the veteran's 
claim of entitlement to service connection for HIV infection, 
notifying him of that determination in a letter also dated in 
July 1990.  The veteran submitted a statement in support of 
his claim in July 1990, stating that, as he tested positive 
within a year of service, benefits were warranted.  In that 
statement the veteran also related having been tested on 
April 14, 1988 for the reserves and being "stucked with a 
needle" at that time.  In a letter dated in August 1990 the 
RO clarified the bases for the July 1990 denial of benefits, 
notifying the veteran that there was no presumptive period 
applicable to HIV infection or AIDS.  The RO also notified 
the veteran that the August 1990 letter did not extend the 
time in which to appeal the July 1990 determination.  The 
veteran did not appeal the July 1990 determination.

In April 1993 the veteran requested the RO to reopen his 
claim, stating that his HIV infection had developed into 
AIDS.  Thereafter the RO received private treatment records, 
progress notes and hospital reports dated from December 1991 
to April 1993.  Those records reflect that the veteran was 
being followed medically for psychiatric problems, as well as 
for his AIDS-related symptoms and complaints.  In summary, 
records reflect psychiatric hospitalization in December 1991 
and February 1993; treatment for oral Candida and AIDS-
related lymphoma beginning in January 1991; and a bone marrow 
biopsy for neutropenia in June 1992.  

The veteran died October [redacted] 1993.  The death certificate 
lists the immediate cause of death as respiratory failure due 
to or as a consequence of dementia due to or as a consequence 
of seizure disorder due to or as a consequence of AIDS.  An 
autopsy was not performed.  

In a decision dated in November 1993 the RO denied reopening 
the veteran's claim of entitlement to service connection for 
AIDS.  Thereafter the appellant applied for VA death 
compensation and accrued benefits.

In a letter dated in November 1994, J.S., M.D., the Assistant 
Chief of Medical Service at Harborview Medical Center, stated 
that the veteran had been his patient at Harborview's Madison 
Clinic from June 1993 until his death.  Dr. J.S. identified 
the issue as the possibility that the veteran became infected 
with HIV during his period of military service from 1984 to 
1987.  Dr. J.S. referenced medical records and the history 
provided pinpointing positive HIV testing in 1988 while the 
veteran was serving in the reserves.  Dr. J.S. stated that 
"Assuming that this test was the first positive test result, 
it is about 95% certain that [the veteran] acquired HIV 
within 6 months of that positive test.  In the absence of an 
acute illness related to initial HIV infection, it is not 
otherwise possible to pinpoint acute HIV infection more 
accurately....I would hope that if [the veteran] tested HIV 
positive within six to twelve months of his period of active 
service the VA would grant [appellant's] request for 
benefits."  Dr. J.S. continued to state that "[w]ithout 
access to [the veteran's] VA medical record, I am unable to 
date the time of [his] HIV infection more precisely.  It is 
entirely possible that [the veteran] acquired HIV during his 
period of military service."

In October 1995 the appellant presented personal testimony at 
a hearing at the RO.  She testified that the veteran had 
served in Korea and then at Fort Louis and Fort Hood.  The 
veteran reportedly had felt that he was exposed to HIV while 
in Korea.  The appellant also testified that she was not 
married to the veteran while he was on active duty, but that 
he had a girlfriend at that time named G.V.V.  The 
representative indicated that G.V.V. was willing to provide a 
statement as to incidents of the veteran's possible exposure 
to HIV during the period from April 1986 to June 1987, during 
his period of active service.  The appellant related that 
G.V.V. could testify that the veteran was hospitalized for 
pneumonia during service and that G.V.V. had told her that 
she (G.V.V.) was HIV positive.  The representative provided 
the RO Hearing Officer with G.V.V.'s address.  The 
appellant's representative related having had a conversation 
with Dr. J.S., as to the possibility of moving the six-month 
estimate of exposure prior to positive HIV testing back.  The 
representative related that Dr. J.S. indicated being unable 
to do so absent evidence of the veteran having had been 
hospitalized for pneumonia-like disease prior to testing 
positive for HIV.  Transcript.  

In November 1995, the RO wrote to G.V.V., identified by the 
appellant as having knowledge that the veteran had been 
hospitalized in service for pneumonia; no response was 
received.  

The record reflects that the RO requested a search for 
hospital records from Fort Hood Army Hospital for a pneumonia 
or pneumonia-like illness during the period April 1986 to 
June 1987; the National Personnel Records Center informed the 
RO that a search of 1986 and 1987 records produced negative 
results.

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C. § 101(24); 
38 C.F.R. § 3.6(a), (d).

Regulations define active duty for training as "[f]ull-time 
duty in the Armed Forces performed by Reserves for training 
purposes" and define inactive duty for training as "duty 
(other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law."  See 38 C.F.R. § 3.6(c), (d).  Mere reserve duty is 
not active service.  See Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  Only service department records can 
establish if and when a person was serving on active duty, 
active duty for training, or inactive duty training.  See 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994). 

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as epilepsy or psychoses, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Accrued Analysis

Upon the death of a veteran, periodic monetary compensation 
under laws administered by the Secretary to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, and due and unpaid for a period of not more than 
two years prior to death, may be paid to the extent necessary 
to reimburse the person who bore the expense of last sickness 
and burial.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.1000 (1998).

In Jones v. West, No. 96-7041 (Fed. Cir., Feb. 11, 1998), the 
United States Court of Appeals for the Federal Circuit 
construed 38 U.S.C.A. § 5121 together with 38 U.S.C.A. 
§ 5101(a) (West 1991) and concluded that in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  In the instant case the veteran 
died October [redacted] 1993, prior to the November 1993 rating 
decision issued in response to his claim for VA compensation 
benefits.  Accordingly, the claim was pending at the time of 
his death.

The Board also notes that the appellant's application for 
accrued benefits was timely filed within one year after the 
veteran's death.  38 U.S.C.A. § 5121(c) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.1000(c).  A dependency and indemnity 
claim filed within one year after the veteran's death "shall 
also be considered" a claim for accrued benefits.  38 
U.S.C.A. § 5101(b)(1) (West 1991 & Supp. 1997); see Isenhart 
v. Derwinski, 3 Vet. App. 177, 179 (1992).

The Board next notes that the Court has held that a 
survivor's accrued benefits claim asserting that a veteran's 
disorder is service-connected is derivative in nature and 
necessarily incorporates any prior adjudications of the 
service- connection issue in claims brought by the veteran.  
See Zevalkink v. Brown, 6 Vet. App. 483, 492 (1994); also 
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  Thus, 
for accrued benefits purposes, the question herein is one of 
materiality.  

As the veteran did not appeal the July 1990 RO rating 
decision that denied entitlement to service connection for 
HIV infection/AIDS, that decision became final.  38 U.S.C. 
§ 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 1998)]; 38 C.F.R. § 19.192 (1990) [38 C.F.R. § 20.1103 
(1998)].  Once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999 (hereinafter Court)) has clarified that, with respect 
to the issue of materiality, the newly presented evidence 
need not be probative of all the elements required to award 
the claim.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) 
(citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996) (table)).  Rather, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  

The specified basis of the RO's July 1990 denial was that VA 
regulations provided no presumptive period for a grant of 
service connection based on HIV infection and that there was 
no evidence relating the veteran's HIV-positive status to his 
period of service.  Thus, to be material, evidence received 
since the July 1990 denial must include competent evidence 
that the veteran's HIV infection/AIDS had its onset in 
service.  As this is an accrued benefits claim, only the 
evidence of record at the time of the veteran's death may be 
considered for materiality.  38 C.F.R. § 3.1000.

The only evidence received between the date of the July 1990 
rating decision and the date of the veteran's death consists 
of a statement from the veteran and private medical records 
reflecting treatment, evaluation and hospitalization for his 
psychiatric problems and for AIDS-related symptomatology.  

The veteran's own statement, even if new, is not considered 
competent in the absence of evidence that he possessed a 
recognized degree of medical knowledge rendering him able to 
provide a medical diagnosis or opinion as to etiology.  Such 
is not the case.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Court, in Moray v. Brown, 5 Vet. App. 211, 214 
(1993), extended the principal of Grottveit v. Brown, 5 Vet. 
App. 91 (1993), to hold that if lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a), 
it necessarily follows that such assertions cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
The veteran's own assertions are therefore insufficient to 
reopen the claim.

The additional medical evidence received during the veteran's 
lifetime is new, not having previously been considered by the 
RO.  Moreover, it is competent.  However, those records are 
pertinent only to treatment of the veteran's illness during 
his lifetime and are completely negative for any notation or 
medical opinion that the veteran was exposed to, or infected 
with, HIV during his period of service.  Instead, such 
records are consistent in noting that the veteran first 
tested positive for HIV about a year after his discharge from 
active duty.  Those records do not contain an opinion that 
his HIV infection was the result of exposure during military 
service.  The records do not bear directly and substantially 
upon the specific matter under consideration and are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a). 

Accordingly, the additional evidence added to the record 
during the veteran's lifetime and since the July 1990 
decision is not material as it does not contain competent 
evidence that the veteran became infected with HIV during 
service, or any competent evidence that AIDS is otherwise 
related to active military service.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  Thus, the July 1990 RO rating decision 
that denied entitlement to service connection for AIDS 
remains final, 38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1998)]; 38 C.F.R. § 19.192 
(1990) [38 C.F.R. § 20.1103 (1998)], and the appellant's 
accrued benefits claim is denied, 38 U.S.C.A. §§ 5108, 5121 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1000, 3.156(a) 
(1998).

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete an application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, the veteran, during his lifetime, was advised 
of the evidence needed to support/reopen his claim.  He did 
not report the existence of evidence which could serve to re-
open his claim.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Thus, the VA satisfied its duty under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

Cause of Death Analysis

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim for 
service connection for the cause of the veteran's death.  
Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In order for a claim of entitlement to service connection for 
the cause of the veteran's death to be well grounded, there 
must be competent evidence of a service-connected disability 
that was either the principal or contributory cause of the 
veteran's death.  38 C.F.R. § 3.312; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995). The veteran's death certificate states 
that the veteran died from respiratory failure, which was due 
to dementia, which was due to a seizure disorder, which was 
due to AIDS.  However, at the time of his death the veteran 
was not service-connected for AIDS or any other disability.  
No duration or time of onset of any of those disorders was 
stated.  Although service connection for AIDS is being denied 
in this decision for accrued benefits purposes, the analysis 
in cause of death cases differs from that in accrued benefits 
cases in that VA regulations require that "issues involved 
in a survivor's claim for death benefits will be decided 
without regard to any prior disposition of those issues 
during the veteran's lifetime."  38 C.F.R. 20.1106 (1996) 
(emphasis added); see Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996) (noting that the interpretation of the 
Secretary of Veterans Affairs that accrued benefits are not 
properly classified as "death" benefits and may be 
distinguished in that regard from other benefits).  
Therefore, although the VA adjudicated a claim for service 
connection for HIV infection/AIDS during the veteran's 
lifetime and denied it, the appellant's claim for service 
connection for the cause of the veteran's death is treated as 
a new claim and the evidence is reviewed in its entirety to 
determine whether or not service connection for the cause of 
death may be granted.

A review of the claims file reveals that there is no 
competent evidence that the veteran was exposed to or became 
infected with HTLV III/HIV during his period of active duty.  
In fact the only reference in the active service medical 
records to HIV (HTLV III) was that he veteran tested negative 
in April and July 1986.  The veteran did not undergo a 
separation examination and there is no evidence of any 
subsequent active duty HIV test.

Despite the appellant's testimony that a former girlfriend of 
the veteran was aware of the veteran having been hospitalized 
for pneumonia during service and the representative's 
argument that Dr. J.S. indicated that evidence of a 
pneumonia-like illness would be helpful in establishing the 
onset of HIV infection, there is no competent and probative 
evidence of any such illness during the veteran's service.  
On one occasion, in October 1986, he complained of cold 
symptoms; however, his lungs were clear and the assessment 
was upper respiratory infection for which he was advised to 
increase fluids and to take over-the-counter medications such 
as Tylenol and Triaminic.  He was seen only that one time and 
was not admitted to the hospital nor did he seek further 
medical treatment for those complaints.  Although the RO 
wrote to Ms. G.V.V., the veteran's former girlfriend, she did 
not respond.  However, it must be noted that any statement 
she might have made to the effect that the veteran had 
pneumonia in service would not have been competent evidence 
that he actually had pneumonia unless she was medically 
qualified to diagnose respiratory system illnesses.  A 
statement as to the veteran's symptoms during any in-service 
hospitalization would, in and of itself, be insufficient to 
establish a plausible claim.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The RO attempted to obtain any records of in-service 
hospitalization to support the appellant's claim that the 
veteran was treated for pneumonia or a pneumonia-like illness 
during service, but the search for records was negative.  As 
indicated in the Factual Background above, the only 
documented in-service treatment for respiratory symptoms 
resulted in a diagnosis of an upper respiratory infection for 
which the veteran was seen on an outpatient basis and sent 
home.  There is no competent evidence that the veteran had 
pneumonia or a pneumonia-like illness during service.   

The Board notes that the veteran declined to be examined at 
service discharge in May 1987; therefore, he was not given an 
HIV test and his HIV status at that time is unknown.  
However, he denied having any health problems at the time of 
an examination for the reserves conducted in March 1988.  
Additionally, in statements made in connection with private 
medical evaluation in April 1990, he gave a history of having 
first tested positive for during routine HIV testing in June 
1988, and was asymptomatic at that time.  

Medical records dated from 1988 until the veteran's death are 
consistent in noting that he initially tested positive for 
HIV 1988.  It is neither claimed nor shown that the veteran 
had any periods of active duty for training while in the Army 
Reserve or that he was on active duty for training at the 
time he tested positive for HIV in 1988.  Additionally, the 
veteran did not argue that he first became sick or infected 
during service.  Rather, he stated only that he tested 
positive within one year of discharge, warranting service 
connection on that basis.  However, there are no presumptive 
provisions for HIV infection/AIDS so there is no legal basis 
to grant service connection based on presumed service 
incurrence.  See 38 C.F.R. §§ 3.307, 3.309.  

The appellant, on the other hand, has argued that subsequent 
to testing negative for HIV in April 1986 but prior to 
discharge from service, the veteran was exposed to and became 
infected with HIV.  That argument is unsupported by any 
competent evidence.  In regard to the medical statement 
provided by Dr. J.S., he specifically considered the 
possibility that the veteran became infected with HIV during 
his period of service from 1984 to 1987.  His initial comment 
was that, assuming initial positivity in 1988, it was "about 
95% certain that [the veteran] acquired HIV within 6 months 
of [the first] positive test."  That estimate would place 
the date of the HIV infection subsequent to active service by 
about six months.  In regard to Dr. J.S.'s statement that 
without access to the veteran's VA medical record, he could 
not date the time of the veteran's HIV infection more 
precisely, there is no known VA medical record except for the 
report of a VA examination in April 1990 which reiterates the 
veteran's history as known by Dr. J.S.  It appears that the 
veteran received treatment for AIDS from private medial 
professionals (not from the VA), including considerable 
treatment at the Harborview Medical Center with which Dr. 
J.S. is affiliated.  

With respect to Dr. J.S.'s statement that "[i]t is entirely 
possible that [the veteran] acquired HIV during his period of 
military service," that comment was made after Dr. J.S. 
stated that it was 95% certain that [the veteran] acquired 
HIV within 6 months of [the first] positive test offered.  
The Court has held that medical evidence must be more than 
speculative.  Bostain v. West, 11 Vet. App. 124, 127-128 
(1998), Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); see also Perman v. 
Brown, 5 Vet. App. 237, 241 (1993); Sklar v. Brown, 
5 Vet. App. 104, 145-6 (1993) (where a physician is unable to 
offer a definite causal relationship that opinion may not be 
utilized in establishing service connection as such an 
opinion is non-evidence).  When considered in he context of 
his entire statement, the Board finds that Dr. J.S.'s remark 
about possibility is no more than speculative.  Accordingly, 
as there is no competent medical opinion based on more than 
speculation of a nexus between the veteran's HIV infection 
and service, this claim is not well-grounded and there is no 
further duty to assist the appellant.  Regarding Dr. J.S.'s 
comment that consideration of the dates of prior negative 
testing and/or any prior positive testing would be useful in 
further assessing the veteran's initial infection period, the 
evidence of record clearly shows that the first positive test 
was in June 1988 so that Dr. J.S.'s assumption in that regard 
was correct.   

In sum, there is no competent evidence establishing that any 
disability related to service caused or contributed 
substantially or materially to the veteran's death.  Since 
competent evidence has not been submitted to show a 
connection between the cause of the veteran's death and 
military service, the claim of entitlement to service 
connection for the cause of the veteran's death must be 
denied as not well grounded.  38 U.S.C.A. §§ 1310, 5107(a); 
38 C.F.R. § 3.312.

The Board recognizes that the Court has held that there is 
some duty to assist an appellant in the completion of an 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where the claim appears to be not well-
grounded.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
wherein the Court found a duty to further assist in the 
development of the evidence when the appellant has reported 
the existence of evidence which could serve to render a claim 
well grounded.  In the instant case, however, the appellant 
has not identified any competent evidence that has not been 
submitted or obtained, which would support a well-grounded 
claim.  In this regard the Board again notes that the RO 
attempted to obtain records of in-service hospitalization and 
a lay statement that might support the appellant's 
contentions.  The RO's efforts were unsuccessful.  The 
appellant has identified no further potentially probative 
evidence.  Thus, the VA has satisfied its duty to inform 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. 
App. 240, 244 (1996).





ORDER

Service connection for HIV infection/AIDS, on an accrued 
basis, is denied.

Service connection for the cause of the veteran's death is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
